857 F.2d 1468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Greta V. GORDON, (Jaza), Plaintiff-Appellant,v.Michael Joseph JACKSON;  American Broadcasting Companies,Inc.;  NBC;  CBS;  WLOS;  All Studios ThatRecorded Me, Defendants-Appellees.
No. 88-7116.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 24, 1988.Decided:  Sept. 7, 1988.

Greta V. Gordon, appellant pro se.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Greta V. Gordon appeals from the district court's order dismissing her civil action pursuant to 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gordon v. Jackson, C/A No. 88-112-SH (W.D.N.C. Apr. 28, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.